Citation Nr: 1811784	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for H. Pylori gastritis.

4. Entitlement to service connection for athlete's foot.  

5. Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which among other things denied service connection for a low back disability, gastritis, GERD, and athletes foot; and a November 2015 rating decision issued by the RO in Lincoln, Nebraska, which denied service connection for PTSD.  Jurisdiction over the appeal presently rests with the RO in Houston, Texas.

The Board observes that the issues of service connection for dental trauma and an increased disability rating for bilateral hearing loss were certified to the Board in January 2018.  However, unlike the issues on appeal above, the Veteran requested a hearing before a Veterans Law Judge with regard to those claims.  As the requested hearing has not yet been scheduled for those issues, the Board will not take jurisdiction over them at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that the Veteran's claim of service connection of PTSD was denied in a November 2015 rating decision.  In January 2016 he submitted a notice of disagreement with that denial.  However, to date, a statement of the case has yet to be issued.  As such, the Board must remand that claim for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

VA's duty to assist requires it to provide an examination or obtain a medical opinion if the information of record does not contain sufficient evidence to decide the claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) and indicates that the claimed disability or symptoms may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(1) (2017).   The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has yet to be afforded a VA examination in association with his service connection claim for athlete's foot, or other skin issue of the foot.  In the August 2010 rating decision, and all subsequent statements and supplemental statement of the case, the RO has asserted that the Veteran's service treatment records do not include any evidence of a skin condition of the feet in service.  Upon careful review, the Board has found multiple complaints of skin issues of the feet, including an October 1980 complaint of feet problems with cracking and scaling, lasting over one year; a March 1981 complaint of feet problems, and a February 1988 complaint of swollen and painful feet.  The Board further observes that the Veteran is competent to report a history of observable symptomatology.  As such, a VA examination should be conducted that provides a present diagnosis for the Veteran's reported feet issues, and provides an etiology opinion,

Further, once VA undertakes to provide a medical examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has reviewed the medical examinations conducted in connection with the low back, gastritis, and GERD claims, but finds them to be inadequate to adjudicate the claims.  

A negative opinion was rendered with regard to the Veteran's low back pain, stating that his service treatment records only showed one instance of low back pain in 1980.  However, that opinion ignored the Veteran's May 1989 separation examination which clearly stated the Veteran suffered from recurrent back pain.  Neither did it consider the Veteran's own lay statements of pain since service, which he is competent to provide.  As such, an addendum opinion should be rendered.

Likewise, the GERD and gastritis claims were also given negative etiology opinions due to a single diagnosed episode of gastritis in 1983.  However, after a careful review of the Veteran's available service treatment records, the Board has found multiple records of stomach and digestive complaints, including a May 1981 episode of vomiting, lasting 3 days; a December 1982 episode of stomach pain and vomiting; the August 1983 diagnosis of gastritis, lasting 5 days; a November 1988 complaint of gastritis, and the Veteran's May 1989 separation examination which also lists a history of gastritis while stationed in Korea.  Because the examiner did not consider the complete service treatment records, nor were the Veteran's lay statements of observable symptomatology considered, those issues should also be afforded addendum opinions which consider the complete record.

As a final matter, the Board observes that the issues of service connection for dental trauma and an increased disability rating for bilateral hearing loss were certified to the Board in January 2018.  However, unlike the issues on appeal above, the Veteran requested a hearing before a Veterans Law Judge with regard to those claims.  As the RO appears to be aware that a hearing has been requested for these two issues, the Board declines to take jurisdiction of them at this time.     

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a statement of the case with regard to the service connection claim for PTSD, and inform the Veteran of the time limits to file a formal appeal of that issue.  Only if the Veteran files a formalized appeal via a VA Form 9 should the claim be returned to the Board for further appellate review.

2. Invite the Veteran to submit any additional evidence in support of his claim.  The AOJ should obtain any applicable outstanding VA treatment records and associate them with the claims file.

3. Schedule the Veteran for a foot examination.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's feet, to include taking a detailed history from the Veteran of his skin symptoms (the examiner is notified that the Veteran is competent to report observable symptomatology, and such statements must be considered).  For each skin disability diagnosed, the examiner is then requested to state whether it is at least as likely as not that the disability had onset during active service, or is otherwise related to any incident of active service, to include the multiple reports of skin issues in his service treatment records.

Any opinion rendered should include a discussion of the evidence and methods used to reach the conclusion.  Citation to evidence in the record, known medical principles, and medical treatise evidence should be included where applicable.

4. Return the claims file to the July 2010 examiner who conducted the Veteran's low back examination for an addendum opinion.  If the July 2010 examiner is no longer available, forward the file to a new examiner competent to provide the requested opinion. The need for a new examination is left to the discretion of the examiner selected to provide the examination.

The examiner is requested to provide the following opinion: whether it is at least as likely as not that the Veteran's present low back disability had onset during active service, or is otherwise related to any incident of active service.  In providing the requested opinion, the examiner must discuss the Veteran's 1989 separation examination which documented a history of recurrent back pain during service, as well as the Veteran's own statements regarding observable pain since service.  

Any opinion rendered should include a discussion of the evidence and methods used to reach the conclusion.  Citation to evidence in the record, known medical principles, and medical treatise evidence should be included where applicable.  The examiner is reminded that the Veteran is competent to report a history of observable symptoms.  

5. Return the claims file to the June 2010 examiner who conducted the Veteran's digestive condition examination for an addendum opinion.  If the June 2010 examiner is no longer available, forward the file to a new examiner competent to provide the requested opinion.  The need for a new examination is left to the discretion of the examiner selected to provide the examination.

The examiner is requested to review the entire claims file, including the Veteran's service treatment records (including the May 1981, December 1982, August 1983, and November 1988 complaints, and 1989 separation examination) and the Veteran's own lay statements of observable symptoms, and provide the following opinions:

Whether the Veteran's H. Pylori gastritis had onset during active service, or is otherwise related to any incident of active service, to include the multiple complaints of stomach problems/vomiting/gastritis in service.

Whether the Veteran's GERD had onset during active service, or is otherwise related to any incident of active service, to include the multiple complaints of stomach problems/vomiting/gastritis in service.

Any opinion rendered should include a discussion of the evidence and methods used to reach the conclusion.  Citation to evidence in the record, known medical principles, and medical treatise evidence should be included where applicable.  The examiner is reminded that the Veteran is competent to report a history of observable symptoms.  

6. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




